White, J.
Appellant, who was about eighteen years of age, was indicted for rape, alleged to have been committed by him upon the person of one Fanny Hickman, a female of the age of five years. He was convicted of an assault with intent to commit rape, and his punishment assessed at confinement in the penitentiary for a period of seven years.
It is strenuously insisted, in the very able brief of counsel, that the evidence of the identity of defendant is at once improbable and insufficient. The testimony was that of the boy Jasper Hickman, who was a brother of the girl, and whose age was nine or ten years. Jasper was the only other person in the house when the deed was committed. He knew the defendant, recognized him that night “ by his *446breeches and hat,” and afterwards, he says, as he was about to pass out at the door, “ he looked back and I saw his face ; it was Aaron Doyle. I had picked cotton with Aaron all the fall before, and knew him well.” To our minds there is nothing unreasonable or improbable in his statement. It is both intelligent, positive, and clear, and seems to have impressed the learned judge and honest jury who tried the case with its truthfulness, both as to defendant’s identity and guilt.
The charge of the court was a full and fair exposition of the law upon the.crimes of rape and assault with intent to commit rape, and the jury were told, not only to acquit the defendant if they had a reasonable doubt of his guilt, but they were specially instructed that this reasonable doubt applied as well to the personal identity of the defendant as to the other facts going to constitute the crime.
The other defence was an alibi, and though two witnesses swore positively to facts establishing it, the jury did not, nor did the judge presiding, credit the truth of their testimony ; on the other hand, they have credited the witnesses for the prosecution. That the crime was committed by some one is not questioned; that it was committed by defendant has been ascertained, after a most fair and impartial trial, at which all his rights were carefully guarded and he most ably defended. We see no occasion to disturb the judgment of the court below, and it is therefore affirmed.

Affirmed.